Citation Nr: 0842711	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 








INTRODUCTION

The veteran served honorably on active duty from October 1961 
until October 1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine. 


FINDING OF FACT

The evidence of record does not show that the veteran's 
current bilateral sensorineural hearing loss is related to 
active duty service.  

CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103(A) 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letter dated June 
2006 to the veteran.  The letter advised the veteran that 
evidence showing that the hearing loss disability existed 
from service until the present time was needed to 
substantiate the claim.  Examples of evidence requested 
included: dates and places of medical treatment, lay 
statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claims file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  With respect to the Dingess 
requirements, in June 2006 the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating as well as notice of the type 
of evidence necessary to establish an effective date.  The 
elements for a claim of service connection were also provided 
to the veteran and are detailed below.  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the service medical records (SMRs) and 
the VA outpatient treatment records (OTRs).  The veteran 
submitted lay statements in support of his claim.  The 
veteran was afforded VA examinations in October 2006 and 
2007.



Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for a bilateral hearing loss disability.  
Specifically, the veteran contends that he has hearing loss 
as a result of working on the flight line during active 
service.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury occurred in service alone is 
insufficient.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  Also, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

In addition to meeting the requirements for service 
connection, hearing loss must be of sufficient severity to be 
considered a disability under VA regulations. Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.

Turning to the relevant evidence of record, the veteran's VA 
Form DD-214 stated he was an aircraft mechanic during active 
service.  The veterans' SMRs were unremarkable for hearing 
loss complaints.  The veteran's January 1961 pre-induction 
exam and the June 1965 separation exam both clinically 
documented the veteran's hearing to be within normal limits.  

Subsequent to service, the veteran had a VA examination in 
October 2006.  During the exam the veteran denied any family 
history of hearing loss, dizziness, vertigo, earaches, ear 
infections or drainage. The examiner noted the veteran's 
exposure to jet engines.  The exam showed that he exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
10
30
45
LEFT
10
05
25
50
60

The puretone threshold average for the right ear was 23 
decibels (dBs).  The puretone threshold average for the left 
ear was 35 dBs.  Speech audiometry revealed speech 
recognition ability of 96% in the right ear and of 94% in the 
left.  The examiner diagnosed that the veteran had a mild to 
moderate sensorineural hearing loss in the right ear and 
moderate sloping to moderately severe mixed hearing loss in 
the left ear.  Based on the findings, the veteran has a 
current hearing loss disability.  The examiner also provided 
the following impression:

The entire c-file was reviewed and the veteran was 
interviewed for his opinion.  A Bekesy audiogram 
dated October 25, 1961 showed hearing sensitivity 
to be within normal limits in both ears from 500 Hz 
to 6000 Hz.  A separation exam dated June 9, 1965 
showed hearing sensitivity remaining within normal 
limits in both ears from 500 Hz through 6000 Hz 
with no worsening of hearing noted.  The service 
medical records are silent for any complaints of 
hearing loss, tinnitus, or signs of auditory 
pathology during his service time.  In view of 
this, it is less likely as not that the veteran's 
hearing loss is related to military service.  



In September 2007 the veteran offered testimony at a 
Decision Review Officer (DRO) hearing. The veteran 
testified that he was exposed to jet engines on the 
flight line as an aircraft mechanic during active 
service and that he had sometimes worn ear protection.  
The veteran also testified to post service noise 
exposure as an assembly line inspector and recreational 
motorcyclist.  

Subsequent to the DRO hearing testimony, the veteran had 
another VA examination in October 2007.  During the 
examination the veteran complained of increased hearing loss.  
The examiner noted the veteran's exposure to aircraft noise 
during active service and no familial history of hearing 
loss.  The exam showed that he exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
50
LEFT
10
10
25
50
50

The exam revealed pure tone threshold averages (from 1000 to 
4000 Hz) were 28 decibels (dBs) in the right ear and 34 dBs 
in the left ear.  In addition, the pure tone auditory 
threshold was determined by speech recognition scores using 
the Maryland CNC word list indicated: 90% right ear and 88% 
left ear.  The examiner noted that the veteran had a mild to 
moderate severe sensorineural hearing loss in the right ear 
and moderate to moderately severe hearing loss in the left 
ear.  In an addendum to this examination, the examiner also 
provided the following opinion:

The veteran's c-file was reviewed.  His separation 
screening 
(6-9-1965) demonstrated hearing thresholds that 
were well within normal limits.  The veteran 
however had a positive noise history in the 
military as a crew chief on the flight line.  
Considering the veteran's noise exposure working on 
machinery, I would have expected some reduction in 
hearing thresholds by separation; however, none of 
his tested thresholds exceeded normal limits by the 
end of his active duty.  The accuracy of the 
military hearing screenings assumes they were done 
by a trained technician in an appropriate 
environment.  Since his current hearing examination 
demonstrated a reduction of thresholds it must have 
progressed after military service.  As noise 
induced hearing loss is not yet been proven to 
progress after the fact, that is, manifesting years 
later after the offending noise ceased, it is 
therefore less likely that the veteran's current 
hearing loss was related to noise exposure in the 
military service.  

However, tinnitus secondary to noise exposure can 
manifest even when pure tone thresholds were within 
normal limits at separation -- this is not 
uncommon.  Pure tones measured within "normal" 
limits do not imply necessarily a normally 
functioning auditory system as other auditory 
problems, like tinnitus, may result prior to the 
manifestation of significant threshold shifts.  It 
is therefore just as likely as not that his 
tinnitus is related to military service. 

The veteran submitted lay statements about his exposure to 
jet engine noise during service.  For example, in the 
November 2006 Notice of Disagreement, the veteran contended 
that his hearing loss was due to in-service noise exposure.  
Specifically, in the September 2007 DRO testimony, the 
veteran stated that he worked on jet fighter engines as an 
assistant crew chief on the flight line.  

Having considered the evidence in conjunction with the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  In this regard, the Board first notes that as the 
veteran is not shown to have had hearing impairment within 
one year of separation for service, an award based on 
presumptive service connection is not for application in this 
case. 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. §§ 3.307, 3.309.

In regard to direct service connection, while both the 
October 2006 and 2007 VA examinations reveal that the veteran 
suffers from bilateral hearing loss within the meaning of 
38 C.F.R. § 3.385, there is no competent medical evidence of 
record that relates the veteran's current disabilities to 
active service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
both the October 2006 and 2007 VA examiners concluded that 
any current hearing loss was not the result of any military 
noise trauma.  Further, the October 2007 examiner noted that 
given the veteran's work on the flight line in service, that 
he would have expected some reduction in hearing thresholds 
by separation; however, none of the veteran's tested 
thresholds exceeded normal limits by the end of his active 
duty. The examiner further opined that since the veteran's 
current hearing examination demonstrated a reduction of 
thresholds the hearing loss must have progressed after 
military service.  

Thus, the only evidence that relates the veteran's hearing 
loss to service is the veteran's own statements.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. at 379;  Espiritu  v. Derwinski, 2 Vet. App. at 495.  

Although, the veteran stated that he had continuous hearing 
problems since he left active service, the first post service 
notation of hearing loss was not until the June 2006 claim.  
In other words, the medical evidence of record reflects a gap 
of over 40 years between the veteran's separation from 
service and the time he sought relief, which constitutes 
negative evidence that tends to disprove the veteran's claim 
that he had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Indeed, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  



This fact, combined with the lack of evidence demonstrating a 
claimed hearing loss disability until over 40 years after 
service, the veteran's own statements of noise exposure as a 
recreational motorcyclist and assembly line inspector after 
service and the October 2006 and 2007 VA examiners 
discounting a nexus, weighs against the veteran's claim.  

The Board notes that the RO granted service connection 
for tinnitus in a January 2008 rating decision based on 
the October 2007 VA examination.  However, that same 
examination denied a hearing loss as related to active 
service.  The examiner opined that tinnitus secondary to 
noise exposure can manifest even when pure tone 
thresholds were within normal limits as at separation 
and it is therefore just as likely as not that the 
veteran's tinnitus was related to military service and 
the hearing loss was not.  The examiner further stated 
that noise induced hearing loss has not yet been proven 
to progress after the fact, that is, manifesting years 
later after the offending noise ceased, it is therefore 
less likely that the veteran's current hearing loss was 
related to noise exposure in the military service. 

In summary, the Board reviewed the records very carefully for 
any findings that would support a relationship between any 
possible current hearing loss disability and active military 
service.  The examiner conducted a review of the veteran's 
claim file and found there were no objective medical records 
which showed a nexus to active duty.  The veteran was advised 
of the need to submit medical evidence to demonstrate a nexus 
between a current disability and service by way of a letter 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under the laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised, in letter dated 
June 2006 detailed above, to submit medical evidence of a 
relationship between the current disability and injury during 
military service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral sensorineural hearing loss.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


